Case 2:19-cv-04011-MCA-LDW Document 14 Filed 07/18/19 Page 1 of 1 PageID: 125



   Arthur Russell, Esq. (NJ Bar No. 003211990)
    Attorney for Plaintiff
   National Medical Services, Inc.
   661 Franklin Avenue
   Nutley, NJ 07110
   Tel.: (973) 661-4545

   UNITED STATES DISTRICT COURT
   DISTRICT OF NEW JERSEY (NEWARK)

   NATIONAL MEDICAL SERVICES,                DOCKET No. 19-cv-4011(MCA)
   INC.,
                                             Civil Action
                            Plaintiff,

                -against-                    Request to Reopen
   CHEMISYS LABORATORY, LLC,

                            Defendants.


            The settlement reported to the Court on May 21, 2019 not having been

   consummated, Plaintiff, National Medical Services, Inc., pursuant the terms of the

   60 Day Order Administratively Terminating Action (Docket #13), respectfully

   requests that the action be reopened.

   Dated:         Nutley, New Jersey
                  July 18, 2019

                                           /s/Arthur Russell_____________
                                           Arthur Russell, Esq.
                                             Attorney for Plaintiff
                                           National Medical Services, Inc.
                                           661 Franklin Avenue
                                           Nutley, NJ 07110
                                           (ADR-0506)
                                           Tel.: (973) 661-4545
